On July 15, 2013, sentenced for Count I: Negligent Homicide, a felony, in violation of Section 45-5-104, MCA, to the Montana State Prison for a period of Twenty (20) years, with Five (5) years suspended; Count II: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, to the Montana State Prison for a period of Ten (10) years, with Five (5) years suspended, Count II shall run consecutively to the sentence for Count I; Count III: No Passing Zone Violation, a misdemeanor, in violation of Section 61-8-326, MCA, the Court fines the Defendant $100.00; Count IV: Driving a Vehicle Without Liability Insurance Protection, a misdemeanor, in violation of Section 61-6-301, MCA, sentenced to Ten (10) days in the Fergus County Jail and imposes a fine of $200.00, the jail time for Count IV shall run concurrently with the sentence for Count I; defendant shall receive credit for 52 days of jail time already served; and other terms and conditions given in the Sentencing Order and Judgment on July 15, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Randi Hood, Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood *86this and stated that he wished to proceed.
DATED this 12th day of December, 2013.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.